Title: To John Adams from John Bondfield, 20 June 1780
From: Bondfield, John
To: Adams, John


     
      Sir
      Bordeaux 20 June 1780
     
     Inclosed we take the liberty to lay before you a letter we lately wrote to Doc. Franklin requesting his interest to obtain us leave from the Ministry to load our Vessels with the produce of this Kingdom to the French Islands on the same terms as Nationals for certain reasons we leave to your judgement to suppose we thought it prudent to write direct to the ministry thro the Channel of the Navy office to our Letters by the Commissary we have had the Honor of being answer’d in course of which anexd you have our application and his acquiessence to our request from the Doctor we have not a single line and we even doubt if he has voutchsafe to Give a moments reflection to our application which had we entirely reposed on him would have been very hurtful to our Interest. I lay this before you to shew how little we can build on support thro the only cannal we have a right to Expect protection for our parts we should be distrest where we embark in any Contested affair in which our rights might require us to claim the protection and coertion of the States Ambassador and there being few whose conections promise more occation for a reliance on the Ambassr. by the extent of our concerns wholly centering with America we cannot without concern observe ourselves so pointedly neglected.
     By arrivals at Bilboa we have Letters to the last of April, as at Nantes Amsterdam and Cadiz there are arrivals about the same date you will of course have every inteligence direct I shall therefore curtail that part only to advise you that Conecticut have enterd into the Views of Congress by an exact and cheerful contribution of their proportion of the Monthly Quotas of the 15 Milions its hoped the other States will follow the example, its a most heavy load suppose it at the rate stipulated of forty for one makes the anual Tax five Milions of Dollars effective. With respect I am Sr Your very hhb Servant.
     
      John Bondfield
     
    